Citation Nr: 1413456	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-34 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by vertigo and lightheadedness, to include as due to asbestos exposure.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to April 1979, and from October 2001 to October 2002.  He served in the Army National Guard from June 1979 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and December 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The service connection issue has been recharacterized as noted on the title page to better reflect the evidence of record.

The Veteran has asserted in the context of his claims for increased evaluation for that he is unemployable.  A claim for TDIU is part of all claims for increase where unemployability has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU claim is therefore on appeal.

In August 2013, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is associated with the claims folder, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  See Hearing Transcript at 2.  Additional evidence was received that same month.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service Connection Claim

The Veteran contends that he suffers from a disability manifested by vertigo and lightheadedness, and that the disability had its onset during active service.  He maintains that he was frequently exposed to loud noise and did not use hearing protection.  The Veteran contends that his dizzy spells have continued since discharge from service.  

Initially, the Board notes that the Veteran's service treatment records (STRs) from both periods of active service are missing.  See August 2008 and February 2013 Formal Findings of Unavailability.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Based on the Veteran's assertions that his dizziness/lightheadedness was incurred during active service, it is unclear if he has actual knowledge of what is necessary to substantiate a claim of service connection based on his Army National Guard service with periods of ACDUTRA, as opposed to regular active duty service.  Proper notice must be provided upon remand

The Board also notes that the claims folder does not contain the dates of any periods of ACDUTRA or INACDUTRA. To the extent possible, these dates should be confirmed and included in the claims folder.

An August 1986 private treatment record shows the Veteran complained of dizziness, headaches, and a sore throat.  He was diagnosed with sinusitis.

STRs from the Veteran's National Guard service are of record.  In March 1999, he was treated for headaches, weakness, and lightheadedness.  He was diagnosed with heat exhaustion.  A March 1999 Army National Guard enlistment examination report contains normal ear and neurologic evaluations.  The Veteran denied any dizziness on the accompanying medical history report.

Post-service private treatment records show that the Veteran was evaluated for dizziness in July 2004 and was subsequently diagnosed with Eustachian tube dysfunction.  In July 2007, the Veteran was hospitalized for vertigo.  At that time, he reported a four-year history of dizziness.

VA treatment records dated from August to October 2007 contain diagnoses of alteration in equilibrium related to inner ear problem, possible Eustachian tube dysfunction, and vertigo.

An October 2007 brain MRI revealed a lesion in the medulla and an enlarged pituitary gland, as well as other nonspecific findings.

An August 2008 VA neurology record shows that the Veteran gave a history of recurrent episodes of dizziness, nausea, vomiting, and impaired balance since 2000.  The doctor diagnosed "intermittent vertigo, nausea, and vomiting suggesting presence of right vestibular dysfunction."  She noted that the October 2007 MRI findings "would not be involved in producing [the Veteran's] current symptoms" and recommended that he follow up with a neuro-otologist.

The Veteran submitted to a November 2007 VA ear disease examination.  He reported having enlisted in the Army in 1977, and stated that he was exposed to several sources of loud noise "during training."  He was also exposed to loud tank noise in the 1980's as part of a Calvary unit with the Army National Guard.  In September 2001, he was deployed to Ground Zero for search and rescue and security operations.  He reportedly first noticed vertigo in 2002 prior to discharge from active service.  He described episodes that occurred every 2-3 months where the room would start spinning and he would have nausea and vomit.  The frequency had progressed to weekly episodes.  The examiner diagnosed chronic vertigo and opined that this condition "is less likely as not" caused by or a result of the Veteran's exposure to high frequency noise as a Calvary scout and infantryman in the Army.  She explained that "vertigo arises because of asymmetry in the vestibular system due to damage to or dysfunction of the labyrinth, vestibular nerve, or central vestibular structures in the brainstem."  She noted that there was no medical evidence to support an association between high frequency noise exposure and chronic vertigo.  

The November 2007 examiner merely states that there was less likelihood that the Veteran's dizziness is related to his conceded in-service noise exposure.  She failed to provide an opinion that considers whether any currently diagnosed disability manifested by vertigo and lightheadedness began during a period of active service or a period of ACDUTRA.  As such, the current opinion is presently deficient and inadequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Thus, a new VA examination by the appropriate specialist must be obtained on remand.  

The Board also notes that the record contains some inconsistent information regarding the onset of the Veteran's symptoms.  For example, he told a March 2011 VA audiological examiner that he experienced "a sudden blast from a turret gun of a tank while in training while serving in the U.S. Army" and had experienced vertigo ever since.  However, the Veteran told the November 2007 VA ear disease examiner that "there was not one instance of loud noise that brought the symptoms on."  Clarification should be obtained during the course of the new examination. 

In addition, the Veteran contends that his vertigo/lightheadedness is due to in-service exposure to asbestos.  See VA Form 21-526.  Specifically, he maintains that he was exposed to asbestos and other fumes while deployed to Ground Zero in 2001.  

There is no evidence in the record that the Veteran has been diagnosed with an asbestos-related disease.  However, service connection may still be established on the basis of exposure to toxic chemicals with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Because the claim is one based in part on asbestos exposure, it must be adjudicated under the guidelines (effective December 13, 2005) found at M-21-1MR, Part IV, Subpart ii. Chapter 2, Section C.  The matter has not been adjudicated (or developed) as an asbestos-related claim, and thus remand is necessary. 

Increased Rating Claims

Regarding the service-connected bilateral hearing loss, the Veteran submitted to VA audiological examinations in November 2007 and March 2011.  Although the examiners provided objective audiometric findings, they did not address the functional effects of the Veteran's bilateral hearing loss.

Martinak v. Nicholson, 21 Vet. App. 447 (2007) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  To this end, the Board observes that the Veteran has submitted lay statements concerning the functional impact of his service-connected hearing loss on his daily life.  See, e.g., March 2010 VA Form 9.  Accordingly, because the examiners did not document the functional impact of the Veteran's service-connected bilateral hearing loss, the Board finds that a remand of the claim for an updated VA examination consistent with the  holding in Martinak is required.

Regarding the service-connected tinnitus, the Board recognizes that a 10 percent disability rating is the maximum schedular rating available under Diagnostic Code (DC) 6260, and the Veteran has not expressly raised the matter of entitlement to an extraschedular rating for his tinnitus.  See 38 C.F.R. § 4.87, DC 6210.  As a practical matter, the only way that a higher disability rating can be assigned is by way of an extraschedular rating.  To this end, the Board notes that the Veteran has asserted occupational impairment as a result of his service-connected tinnitus.  See Hearing Transcript at 11-12.  Accordingly, in consideration of the Veteran's contention that the current state of his service-connected disability is not of record, the Board finds that a VA examination should be afforded the Veteran.  VAOPGCPREC 11-95.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, a remand of this matter is required.

TDIU Claim

The Veteran's statements throughout this appeal have indicated that he is unemployable as a result of bilateral hearing loss and tinnitus.  The evidence of record establishes that the Veteran has not worked since 2003.  Additionally, he contends that he was disqualified from re-enlisting with the Army National Guard in 2005 due to his hearing loss.  See November 2007 VA Form 21-4138 and Hearing Transcript at 12.  Service records in the claims file appear to support this contention.

Prior to adjudication of the TDIU issue, however, the Board finds that a medical opinion as to the effect of the Veteran's service-connected disabilities on his employability is necessary.  

The Veteran should also be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate entitlement to TDIU.  See 38 C.F.R. § 3.159(b)(1).  

All Claims

The claims file indicates that the Veteran applied for disability benefits from the Social Security Administration (SSA).  Specifically, an August 2008 VA treatment record shows that the Veteran had filed for SSA benefits with respect to his ears.  Those records are not contained in the claims file.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).



Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an adequate notice letter that pertains to the issue of entitlement to a TDIU.  The letter must also include the criteria necessary to substantiate a claim of service connection based on National Guard Service with periods of ACDUTRA, and explain how this differs from what is necessary to substantiate a service connection claim based on active duty service.

2. Contact the Veteran's Army National Guard unit and request that it provide, to the extent available, the exact dates of the Veteran's periods of ACDUTRA and INACDUTRA. 

3. Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them in the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available. 

4. Development required for claims of service connection based on exposure to asbestos in service, including ascertaining the nature and extent of any such exposure prior to, during, and after service, should be accomplished.

5. Upon completion of the above-requested development, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any current vertigo/lightheadedness.  The examiner is requested to obtain a detailed history regarding the onset of vertigo and/or lightheadedness.  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  Any studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of any testing must be included in the examination report. 

The examiner should answer the following questions:

(a) Does the Veteran suffer from any type of disability manifested by vertigo and lightheadedness, such as Eustachian tube dysfunction or Meniere's disease?

(b) If so, is it at least as likely as not, i.e., 50 percent probability or greater, that any such diagnosed disability is related to a period of active service (October 1977 to October 1979 and October 2001 to October 2002) or a period of ACDUTRA, to include the Veteran's claimed in-service exposure to asbestos?

In answering these questions, the examiner should address any pertinent in-service findings as well as any pertinent post-service findings.  

The examiner should also determine whether any current vertigo/lightheadedness, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

A full and complete rationale for all opinions expressed must be provided.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements of continuity of symptomatology since service.  (If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389   (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.))

6. Schedule a VA audiological examination to determine the severity of the Veteran's service-connected bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner.  In addition to providing specific audiometric findings, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's bilateral hearing loss and tinnitus.  

The examiner should also determine whether the service-connected hearing loss and tinnitus, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

7. After undertaking any other development deemed appropriate, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

